DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the instant application number 16/615,406 filed on 11/21/2019, claims 1-12 are pending.
INFORMATION DISCLOSURE STATMENT
The Information Disclosure Statement dated 11/21/219 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1197243) in view of Wang et al. (KR20110038841).
 With respect to claim 1, Lee discloses a smart balancing energy charging control system (201) comprising: a multi-power input unit connected to each of different power sources and 5receiving power for charging a battery pack from the different power sources (ac power, dc power source and a solar power source, Para. # 0001); (Para. # 0003 and 0011); and  10a battery pack charge connection unit coupled to the battery pack and charging the battery pack with the charge power applied through the smart charging balancing control under the control of the micro-control unit (Para. # 0017 and 0023).  LEE, however, does not expressly disclose performing smart charging balancing control by determining whether a predetermined condition is met.
 Wang discloses, on the other hand, performing smart charging balancing control by determining whether a predetermined condition is met (see Para. # 0008: provides a comparator to determine voltage output equal to or greater than a preset voltage, and a charging unit adjust the charging voltage of the battery supplied to the load). 
LEE and Wang are analogous art because they are from the same field of endeavor namely power supply control device and charging a rechargeable battery). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added or modified the charging gun it to receive voltage supply from the input unit, such as from the solar cell, when the condition is met, meaning when the supply or voltage is equal to the predetermined or preset value. The advantage of adjusting the incoming voltage helps avoid unwanted power output or power shortage when the functionality, such as recharging a lower capacity battery, need a preset voltage value to suit the required need, and effectively avoids either overvoltage problem to the system or accelerate the depletion rate of the battery to the level of unrepairable damage to the power supply control of LEE in view of the teachings of Wang.
With respect to claim 2, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Lee discloses 
15the different power sources comprise a primary power source receiving first DC power from a new renewable energy source and a secondary source power receiving AC power or second DC power on the basis of a commercial power source (Para. # 0004 and 0011).  
With respect to claim 3, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Lee discloses the multi-power input unit comprises a first power input terminal receiving the first DC power from the new renewable energy source and a second power input terminal receiving the AC power or the second DC power on the basis of the commercial power source (Par. # 0018, 0020).  
With respect to claims 4 and 6, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Wang discloses the
 battery pack is charged by increasing use of the primary power source and reducing use of the secondary power source or cutting off supply of the secondary power source when the predetermined condition is met (Para. # 0008 and 0018/0019).  
With respect to claim 5, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Wang discloses wherein the predetermined condition includes a case where an energy level of the primary power source is higher than a predetermined value (Para. # 0018). 
With respect to claim 7, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Wang discloses wherein, in the smart charging balancing control, power of the secondary power 20source is cut off and charging is performed only through the primary power source when efficiency of the new renewable energy source is higher than a predetermined value (Par. # 0018 and 0025).  
With respect to claims 8-10, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Wang discloses wherein, charging is controlled by determining a predetermined time and a charge amount and switching the 18Practitioner's Docket No.: F-EB-201911-28 primary power source and the secondary power source (Para. # 0016 and 0018).  
With respect to claims 11 and 12, the combined references of Lee and Wand disclose the smart balancing energy charging control system as described above, further Wang discloses wherein,  
15a wireless communication module enabling loT, wherein the smart balancing energy charging control system controls the charging by receiving schedule information of a user by utilizing weather information through the Internet or schedule management information of the user of a schedule management service of a smartphone schedule application 20via the wireless communication module (Para. # 0025 and 0033).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859